                                               United States Bankruptcy Court
                                                 Northern District of Ohio
In re:                                                                                                     Case No. 19-11925-jps
Saleem Muhammad                                                                                            Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0647-1                  User: athre                        Page 1 of 1                          Date Rcvd: Jun 25, 2019
                                      Form ID: pdf853                    Total Noticed: 3


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 27, 2019.
db             +Saleem Muhammad,   PO Box 28534,   Cleveland, OH 44128-0534
               +Saleem Muhammad,   15318 Judson Dr.,   Cleveland, OH 44128-1959

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
cr             +E-mail/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com Jun 25 2019 23:29:51
                 PRA Receivables Management, LLC,   PO Box 41021,   Norfolk, VA 23541-1021
                                                                                            TOTAL: 1

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr                Bank of America, NA
cr                Quicken Loans Inc
*                +Saleem Muhammad,    PO Box 28534,  Cleveland, OH 44128-0534
                                                                                                                    TOTALS: 2, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 27, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 25, 2019 at the address(es) listed below:
              Edward J. Boll, III    on behalf of Creditor   Quicken Loans Inc nohbk@lsrlaw.com
              Robert D. Barr    barr-trustee@koehler.law, rdb@trustesolutions.net
              Stephen R. Franks    on behalf of Creditor   Bank of America, NA amps@manleydeas.com
              Steven Emery    on behalf of Debtor Saleem Muhammad semery@ohiolegalclinic.com,
               rausermail@ohiolegalclinic.com;nkrenisky@ohiolegalclinic.com;rauserlaw@gmail.com;rauser@bestclien
               tinc.com;rauserandassociates@gmail.com;rauserecfmail@gmail.com;AuteroBR51159@notify.bestcase.com;
               Rauser_BestClient@mai
                                                                                             TOTAL: 4




          19-11925-jps          Doc 21       FILED 06/27/19            ENTERED 06/28/19 00:25:01                    Page 1 of 4
  IT IS SO ORDERED.

  Dated: 24 June, 2019 11:18 AM




                           UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

  In re:                                               Case No.: 19-11925

  Saleem Muhammad AKA Robert                           Chapter 7
  Robinson
                                                       Judge Jessica E. Price Smith
                                                       *****************
           Debtor(s).                                    ORDER GRANTING MOTION FOR
                                                             RELIEF FROM STAY AND
                                                          ABANDONMENT (FIRST LIEN)
                                                                  (DOCKET NO. 18)

                                                       2017 Dodge Journey
                                                       VIN# 3C4PDCAB6HT559068


           This matter came to be considered on the Motion for Relief from Stay and Abandonment

  (the "Motion") filed by Bank of America, N.A. ("Creditor") (Docket 18). Creditor has alleged

  that good cause for granting the Motion exists, and that Saleem Muhammad AKA Robert

  Robinson (''Debtor''), the Chapter 7 Trustee, and all other necessary parties were served with the

  Motion and with notice of the hearing date of the Motion. No party filed a response or otherwise




  19-017566_EJS1




19-11925-jps     Doc 21     FILED 06/27/19       ENTERED 06/28/19 00:25:01             Page 2 of 4
  appeared in opposition to the Motion, or all responses have been withdrawn. For these reasons,

  it is appropriate to grant the relief requested.

          IT IS, THEREFORE, ORDERED that the Motion is granted. The automatic stay

  imposed by § 362 of the Bankruptcy Code is terminated with respect to the Creditor, its

  successors and assigns.

          IT IS FURTHER ORDERED that the Chapter 7 Trustee is authorized and directed to

  abandon the property described as 2017 Dodge Journey, VIN# 3C4PDCAB6HT559068.


                                                     ###


  SUBMITTED BY:

  /s/Stephen R. Franks
  Stephen R. Franks (0075345)
  Edward H. Cahill (0088985)
  Adam B. Hall (0088234)
  John R. Cummins (0036811)
  Karina Velter (94781)
  Sarah E. Barngrover (28840-64)
  Manley Deas Kochalski LLC
  P.O. Box 165028
  Columbus, OH 43216-5028
  Telephone: 614-220-5611
  Fax: 614-627-8181
  Attorneys for Creditor
  The case attorney for this file is Stephen R. Franks.
  Contact email is srfranks@manleydeas.com

  Copies to:

     Office of U.S. Trustee, Northern District of Ohio, Party of Interest, (Registered
     address)@usdoj.gov

     Robert D. Barr, Chapter 7 Trustee, rbarr@dsb-law.com(notified by ecf)

     Steven Emery, Attorney for Saleem Muhammad AKA Robert Robinson,
     semery@ohiolegalclinic.com(notified by ecf)




19-11925-jps      Doc 21     FILED 06/27/19          ENTERED 06/28/19 00:25:01           Page 3 of 4
    Saleem Muhammad AKA Robert Robinson, PO Box 28534, Cleveland, OH 44128
    (notified by regular US Mail)

    Saleem Muhammad, 15318 Judson Dr, Cleveland, OH 44128
    (notified by regular US Mail)




19-11925-jps   Doc 21   FILED 06/27/19   ENTERED 06/28/19 00:25:01     Page 4 of 4
